Haskell, J.
Assumpsit upon account annexed to recover $35.00. The defendant offered to prove an admission by plaintiff’s agent, made after the debt had been contracted but before suit, that there was only about $20 due plaintiff. It was properly •excluded. It was not an admission of plaintiff, for it was neither made in his presence, nor as a part of any business transaction. It was purely hearsay. “ What one man says, not upon oath, cannot be evidence against another man.” Franklin Bank v. Steward, 37 Maine, 519, and cases cited; Heath v. Jaquith, 68 Maine, 433; Craig v. G-ilbreth, 47 Maine, 416.
The agent, being recalled as a witness by plaintiff, was asked by defendant, whether he made the admission before referred to. The question was properly excluded. If the admission was incompetent as evidence, it could not become so, by the agent’s own testimony that he made it. The method of proving it could not change its quality. Had the case shown that the inquiry was pertinent cross-examination, it might have been admissible, as contradictory of some prior statement of the witness and thereby affecting his credibility. Nothing of that sort appears however.

Exceptions overruled.